Case 1:19-md-02915-AJT-JFA Document 540 Filed 06/05/20 Page 1 of 2 PagelD# 6615

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

IN RE: CAPITAL ONE CONSUMER )
DATA SECURITY BREACH LITIGATION ) MDL No. 1:19md2915 (AJT/JFA)
)
This Document Relates to the Consumer Cases
ORDER

On Friday, June 5, 2020, counsel appeared on behalf of the parties and presented
argument on plaintiffs’ motion to compel production of documents withheld on the basis of the
bank examination privilege. (Docket no. 485). Counsel also appeared on behalf of the Board of
Governors of the Federal Reserve System and the Office of the Comptroller of the Currency
(“the Agencies”) based on their motion to intervene to oppose plaintiffs’ motion to compel.
(Docket no. 521). Upon consideration of the motion to compel, memorandum in support,
opposition, reply, and the Agencies’ motion to intervene, memorandum in support, and reply
(Docket nos. 485, 486, 510, 511, 513, 533, 534), and for the reasons stated during the hearing,
the court finds that the federal common law bank examination privilege may be asserted by the
Agencies as requested in their motion to intervene. It is hereby

ORDERED that Capital One shall provide the Agencies with a copy of the documents
that Capital One has withheld from production as described in the Solomon declaration (Docket
no. 513-2) and the Agencies are to provide a privilege log as to the documents that they believe
are protected by the bank examination privilege and the reasons supporting that privilege within
two weeks from the date of this order. Any documents that are not included on the Agencies’

privilege log shall be produced to the plaintiffs by Capital One. Any documents currently being
Case 1:19-md-02915-AJT-JFA Document 540 Filed 06/05/20 Page 2 of 2 PagelD# 6616

withheld from production by Capital One involving a claim of privilege only by the Federal

Deposit Insurance Corporation or the Consumer Financial Protection Bureau must be produced.

Entered this 5th day of June, 2020. /s/ sa

John F. Anderson
United States Magistrate Judge

 

John F. Anderson

Alexandria, Virginia United States Magistrate Judge
